United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-2217
                                  ___________


Steven Anderson,                        *
                                        *
              Appellant,                *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the
U.S. Parole Commission; United          *   Western District of Missouri.
States of America,                      *
                                        *         [UNPUBLISHED]
              Appellees.                *


                                  ___________

                     Submitted: March 21, 1997

                           Filed: April 7, 1997
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Steven Anderson, a federal inmate, appeals from the district court's1
dismissal without prejudice of his 28 U.S.C. § 2241 petition for a writ of
habeas corpus.      Having carefully reviewed the record and the parties'
submissions, we conclude that the district court's judgment was correct and
that an extended discussion is not warranted.     Accordingly, we affirm.   See
8th Cir.




     1
      The Honorable Russell G. Clark, United States District Judge
for the Western District of Missouri, adopting the report and
recommendations of the Honorable James C. England, United States
Magistrate Judge for the Western District of Missouri.
R. 47B.   We deny Anderson's appellate motions to supplement the record and
for release.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-